bMNWJBRARV

NO. 28477

IN THE SUPREME COURT OF THE STATE OF HAWAFl

HUI MALAMA I NA KUPUNA O HAWAl‘I NEI,
a HawaiT.non-profit corporation,
PAULETTE KNANOHIOKALANI KALEIKINI,
Petitioners/PlaintiffS-Appellants

VS.

   

WAL-MART, a Delaware corporation doing
business in Hawai‘i,- STATE oF HAWAI‘I,~ __
LAURE THIELEN, in her official cspscity§
as the Director of the Department of Land §
and Natural Resources of the State of HawaiUB
DEPARTMENT OF LAND AND NATURAL RESOURCES;
STATE HISTORIC PRESERVATION DlVISION;
PUA AIU, in her official capacity as
the AdminiStrator of the State Historic
Preservation Division of the Department of
Land and Natural ReSources; CITY AND COUNTY
OF HONOLULU; DEPARTMENT OF PLANNlNG AND
PERMITTING FOR THE CITY AND COUNTY OF
HONOLULU; DAVID TANOUE, in his official
capacity as the Director of the Department
of Planning and Permitting for the City
and County of Honolulu,
ReSpondentS/Defendants-Appellees

W~"H&N L! A`Y'Hl?i@€

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 03-1-l1l2) .

ORDER REJECTING APPLICATION FOR WRlT OF CERTIORARI
(By: Acoba, J., for the courtW
The Application for Writ of Certiorari filed on

April 8, 2010 by Petitioners/PlaintiffS-AppellantS Hui Malama I

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and

Recktenwald, JJ.

GB""H.J

Na Kupuna 0 HawaiH Nei and Paulette K§anohiokalani Kaleikini is
hereby rejected.

d DATED: Honolulu, HawaiTq May 17, 20l0.

   
 
 

FOR THE COURT:

Associate Justice

Alan T. Murakami,

Moses K.N. Haia III, and
David Kimo Frankel
(Native Hawaiian Leqal
Corporation), for
petitioners/
plaintiffs-appellants.

C. Michael Heihre,
Kelly G. Laporte,
Allison Mizuo Lee, and
Christopher T. Goodin
(Cades Schutte), for
respondent/
defendant-appellee
Wal-Mart.

Carrie K.S. Okinaga,
Corporation Counsel,

Don S. Kitaoka and

Jesse K. Souki, Deputies
Corporation”Counsel, City
and County of Honolulu,

for respondentS/defendants-
appellees City and

County of Honolulu,

` Department of Planning

and Permitting, and
David Tanoue.

Isaac Hall for amicus
curiae Hui Alanui o Makena.